Case 19-05831-LA11          Filed 02/09/21     Entered 02/09/21 14:32:22         Doc 186      Pg. 1 of 5




     John L. Smaha, Esq., Bar No. 95855
 1   Gustavo E. Bravo, Esq., Bar. No. 218752
     SMAHA LAW GROUP
2    2398 San Diego Avenue
     San Diego, California 92110
 3   Telef>hone:   (619) 688-1557
     Facsimile:    (619) 688-1558
 4
     Attorneys for Debtor, Dana Aaron Linett
 5

 6                            UNITED STATES BANKRUPTCY COURT
 7                            SOUTHERN DISTRICT OF CALIFORNIA
 8

 9                                                       CASE NO. 19-05831-LAl 1
       In re
10         DANA AARON LINETT,                            Chapter 11

11                                                       STATUS REPORT REGARDING
                                   Debtor.               STATUS CONFERENCE
12
                                                         DATE:     February 11, 2021
13                                                       TIME:     2:00 p.m.
                                                         DEPT.:    Two
                                                         JUDGE:    Hon. Louise DeCarl Adler
14

15

16

17

18             The Debtor, Dana Aaron Linett (the "Debtor"), hereby submits the following status

19   report in anticipation of the continued status conference scheduled for February 11, 2021 at 2:00

20   p.m. before the Honorable Louise DeCarl Adler and the Disclosure Statement hearing scheduled
21   for that same date and time. Debtor's counsel apologizes for the late submission of the status

22   report. Debtor's counsel stipulated with Barbara Linett's counsel to continue the disclosure

23   statement hearing and agreed to work with Barbara Linett's counsel on a liquidating plan that

24   may resolve issues raised by the Debtor in reference to Barbara Linett' s original liquidating plan.

25   Debtor's counsel assumed, wrongly, that the status conference would also be moved. Given that

26   Debtor's counsel also did not seek any such continuance, it was inexcusable to fail to file a timely

27   status report and Debtor's counsel apologizes to the Court once again.
28   Ill
                                                    I
                                             STATUS REPORT
  Case 19-05831-LA11          Filed 02/09/21      Entered 02/09/21 14:32:22        Doc 186      Pg. 2 of 5




  1            The Court's tentative ruling requiring Debtor's counsel's appearance raises the concern

  2    that the Debtor's operating reports are behind. Debtor needs to file the November and December

  3    operating reports. Debtor uses a bookkeeper to handle the operating reports, with Mr. Linett's

  4    assistance and review. The bookkeeper, Jennifer Smith, had serious health issues that resulted

  5    in several hospitalizations over the last few months, the first time in October of last year and the

  6    next in December, 2020. Due to concerns over her immune system during her recovery, Ms.

  7    Smith has been trying to do her work for the Debtor and her other clients on a remote basis. This

  8    has caused further delays. Ms. Smith finished the December report late last week. The Debtor

  9    has provided drafts of both November and December operating reports to Debtor's counsel and

 10    counsel has reviewed the same. There are certain issues that need to be clarified in these reports,

 11    but Debtor's counsel anticipates having the reports on file today or tomorrow at the very latest.

 12    Debtor's counsel is attempting to coordinate any final revisions with Ms. Smith.

 13           In response to the Court's indication that a conversion may be in order, the Debtor

 14    believes that creditors do not support conversion at this time. A liquidating plan through a

 15    liquidating trustee would give the liquidating trustee time and flexibility that a chapter 7 trustee

 16    will not likely have. The Debtor has considered the option of converting to a chapter 7, but is

 17    willing to work with his creditors to find a liquidating plan/liquidating trust structure that will

 18    hopefully resolve his concerns about the untimely incursion of taxes and other items. The Debtor

 19    and Barbara Linett are also anticipating a return to Michael Breslauer as a mediator, in an effort

 20    to resolve any issues that may not be resolved through the parties directly. The continued hearing

· 21   on a potential disclosure statement has been set for March 18, 2021 at 2:00 p.m. If the Court is

 22    willing to do so, the Debtor and Debtor's counsel would suggest continuing the status conference

 23    to March 18, 2021 for further consideration on the issue of conversion. If a liquidating plan has

 24    been agreed or is still taking shape at that time, the conversion can be further held off for some

 25    time. If the Court is not -inclined to continue this hearing, Debtor's counsel will be prepared to

 26    appear at the status conference on Thursday, February 11, 2021 and discuss the operating reports

 27    and its failure to submit a timely status report.

 28    Ill
                                                           2
                                                STATUS REPORT
Case 19-05831-LA11      Filed 02/09/21    Entered 02/09/21 14:32:22     Doc 186    Pg. 3 of 5




 1
 2 Dated: February 9, 2021                    Isl John L. Smaha
                                             John L. Smaha, Esq.
 3                                           Gustavo E. Bravo, Esq.
                                             Attorneys for Debtor and Debtor-in-Possession,
 4                                           Dana Aaron Linett
 5
 6
 7

 8
 9
10

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27
28
                                               3
                                         STATUS REPORT
 Case 19-05831-LA11           Filed 02/09/21       Entered 02/09/21 14:32:22           Doc 186       Pg. 4 of 5




 1   John L. Smaha, Esq. Bar No. 95855
     Gustavo E. Bravo, Esq. Bar No. 218752
 2   SMAHA LAW GROUP APC
     2398 San Diego Avenue
 3   San Diego, California 92110
     (619) 688-1557 Telephone
 4   (619) 688-1558 Facsimile
     Attorneys for Debtor, Dana Aaron Linett
 5
                                    UNITED STATES BANKRUPTCY COURT
 6                                  SOUTHERN DISTRICT OF CALIFORNIA

 7    PROOF OF SERVICE                                      Case No. 19-05831-LAll
 8                                                          In re Dana Aaron Linett
 9
             I am employed in the City of San Diego, California. I am over the age of 18 and not a party to the
10   within action. My business address is 2398 San Diego Avenue, San Diego CA 92110.

11           On February 9, 2021, I caused to be served the following document(s) described as:

12           1.      STATUSREPORTREGARDINGSTATUSCONFERENCE

13    U.S. TRUSTEE
      Depaiiment of Justice
14    880 Front Street, Ste. 3230
      San Diego, CA 92101
15
16   [X]     (BY MAIL) I served the individual named by placing the documents in a sealed envelope. I then
             placed it for collection and mailing with the United States Postal Service this same day, at my address
17           shown above, following ordinary business practice.
18   [X]     (To Be Served by the Court via Notice of Electronic Filing ("NEF")). Under controlling Local
             Bankruptcy Rules( s) ("LBR"), the document( s) listed above will be served by the court via NEF and
19           hyperlink to the document. On February 9, 2021, I checked the CM/ECF docket for this bankruptcy
             case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
20           Notice List to receive NEF transmission at the e-mail address( es) indicated and/or as checked below:
21           Gustavo E. Bravo:        gbravo@smaha.com
             Michael D. Breslauer:    mbreslauer@swsslaw.com, wyones@swsslaw.com
22           Theron S Covey:          tcovey@raslg.com, CAECF@tblaw.com
             Sean C Ferry:            sferry@raslg.com, bkyecf@rasflaw.com;sferry@ecf.courtdrive.com
23           Thomas B. Gorrill:       tom@gorillalaw.com, r53431@notify.bestcase.com
             Michael Koch:            MLKoch@live.com, lblaw7@gmail.com; r4051l@notify.bestcase.com
24           Byron B. Mauss:          bmauss@swlaw.com, idelgado@swlaw.com
             David Ortiz:             david.a.ortiz@usdoj.gov,
25                                    USTP.REGION15@USDOJ.GOV;tiffany.1.carroll@usdoj.gov;abram.
                                      s.feuerstein@usdoj.gov
26
27
                                                           1
Case 19-05831-LA11          Filed 02/09/21       Entered 02/09/21 14:32:22            Doc 186      Pg. 5 of 5




 1          John Smaha:              jsmaha@smaha.com,
                                     gbravo@smaha.com;mdawson@smaha.com;jteague@smaha.com
 2          U.S. Trustee:            ustp.regionl5@usdoj.gov

 3
            I declare under penalty of pe1jury under the laws of the State of California that the foregoing is
 4 true and correct. Executed on February 9, 2021, San Diego, California.                 .    I'
 5
 6
                                                              Isl Ame Ida M Dawson~
                                                                Amelda M. Dawswon         -J
                                                                                             la1JJ.ttt~(pj
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                          2
